


Exhibit 10.20








AMENDMENT NO. 2
TO MASTER REPURCHASE AGREEMENT
Amendment No. 2 to Master Repurchase Agreement, dated as of June 10, 2015 (this
“Amendment”), by and between Bank of America, N.A. (“Buyer”) and Stonegate
Mortgage Corporation (“Seller”).
RECITALS
Buyer and Seller are parties to that certain Master Repurchase Agreement, dated
as of February 28, 2013 (as amended from time to time, the “Existing Master
Repurchase Agreement”; and as amended by this Amendment, the “Master Repurchase
Agreement”).
Buyer and Seller have agreed, subject to the terms and conditions of this
Amendment, that the Existing Master Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Master Repurchase
Agreement.
Accordingly, Buyer and Seller hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Master
Repurchase Agreement is hereby amended as follows:
Section 1.Delivery of Mortgage Loan Documents. Section 3.3 of the Existing
Master Repurchase Agreement is hereby amended by deleting clause (d) in its
entirety and replacing it with the following:
(d)
Government Mortgage Loans. With respect to a Transaction the subject of which is
a Government Mortgage Loan, Seller shall, at the request of Buyer, deliver to
Buyer or its Custodian, within forty five (45) calendar days following the
Purchase Date for such Mortgage Loan, the FHA Mortgage Insurance Contract, the
VA Loan Guaranty Agreement or the RD Loan Guaranty Agreement, as applicable, or
evidence of such insurance or guaranty, as applicable, including proof of
payment of the premium and the case number so Buyer can access the information
on the computer system maintained by FHA, the VA or the RD.

Section 2.Increased Costs. Section 4.6 of the Existing Master Repurchase
Agreement is hereby amended by deleting clause (a) in its entirety and replacing
it with the following:
(a)
Notwithstanding anything to the contrary in this Agreement, if Buyer determines
that if any change in any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority or any change in the
interpretation or application thereof or compliance by Buyer with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof (i) subjects
Buyer to any tax of any kind whatsoever with respect to this Agreement or any
Purchased Assets (excluding Excluded Taxes) or changes the basis of taxation of
payments to Buyer in respect thereof, (ii) imposes, modifies or holds applicable
any reserve, special deposit, compulsory advance or similar requirement against
assets held by deposits or other liabilities in or for the account of
Transactions or extensions of credit by, or any other acquisition of funds





--------------------------------------------------------------------------------




by any office of Buyer which is not otherwise included in the determination of
the Applicable Pricing Rate hereunder, or (iii) imposes on Buyer any other
condition, the result of which is to increase the cost to Buyer, by an amount
which Buyer deems to be material, of effecting or maintaining purchases
hereunder, or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, Seller shall promptly pay Buyer such additional amount
or amounts as will compensate Buyer for such increased cost or reduced amount
receivable thereafter incurred.
Section 3.Method of Payment. Section 4.9 of the Existing Master Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
4.9
Method of Payment. Except as otherwise specifically provided herein, all
payments hereunder must be received by Buyer on the date when due and shall be
made in United States dollars by wire transfer of immediately available funds in
accordance with Buyer’s wire instructions set forth on Exhibit B or Exhibit J,
as applicable. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day, and with respect to payments of the
Purchase Price, the Price Differential thereon shall be payable at the
Applicable Pricing Rate during such extension. All payments made by or on behalf
of Seller with respect to any Transaction shall be applied to Seller’s account
in accordance with Section 3.5(b)(ii) and Section 4.8 above and shall be made in
such amounts as may be necessary in order that all such payments after
withholding for or on account of any present or future Taxes imposed by any
Governmental Authority, other than any Excluded Taxes, compensate Buyer for any
additional cost or reduced amount receivable of making or maintaining
Transactions as a result of such Taxes. All payments to be made by or on behalf
of Seller with respect to any Transaction shall be made without set-off,
counterclaim or other defense.

Section 4.Servicing. Section 6.2 of the Existing Master Repurchase Agreement is
hereby amended by deleting clauses (c) and (e)(i) in their entirety and
replacing them with the following:
(c)
Interim Servicing Period; No Servicing Fee or Income. For each Transaction,
Seller’s or the Servicer’s, as applicable, right to interim service a Purchased
Mortgage Loan shall commence on the related Purchase Date and shall
automatically terminate without notice on the earlier of (i) sixty (60) days
after the related Purchase Date or (ii) the Repurchase Date. If the interim
servicing period expires with respect to any Purchased Mortgage Loan for any
reason other than Seller repurchasing such Purchased Mortgage Loan, then such
interim servicing period shall automatically terminate if not renewed by Buyer.
In connection with any such renewal, Seller or the Servicer, as applicable,
shall continue to interim service the Purchased Mortgage Loan for a thirty (30)
day extension period. Absent any such extension of the interim servicing period,
Seller or the Servicer, as applicable, shall transfer servicing of the Purchased
Mortgage Loan (which shall include the delivery of all Servicing Records related
to such Purchased Mortgage Loan) to Buyer or its designee in accordance with the
instructions of Buyer and any other applicable requirements of this Agreement.
For the avoidance of doubt, upon expiration of the interim servicing period
(including the expiration of any extension period) with respect to any Purchased
Mortgage Loan, Seller shall have no right to service the related Purchased
Mortgage Loan nor shall Buyer have any obligation to extend the interim
servicing period (or continue to extend the interim





--------------------------------------------------------------------------------




servicing period), it being understood that upon such expiration, Seller shall
promptly transfer the servicing of the related Purchased Mortgage Loan to Buyer
or its designee in accordance with the instructions of Buyer and any other
applicable requirements of this Agreement. Buyer shall have no obligation to pay
Seller or the Servicer, as applicable, nor shall Seller or the Servicer, as
applicable, have any right to deduct or retain, any servicing fee or similar
compensation in connection with the interim servicing of a Purchased Mortgage
Loan.
(i)
Subservice and administer the Purchased Mortgage Loans on behalf of Buyer in
accordance with prudent mortgage loan servicing standards and procedures
generally accepted in the mortgage banking industry and in accordance with the
degree of care and servicing standards generally prevailing in the industry,
including all applicable requirements of the Agency Guides, applicable law, FHA
Regulations, VA Regulations and RD Regulations, the requirements of any Insurer,
as applicable, and the requirements of any applicable Purchase Commitment and
the related Approved Investor, so that neither the eligibility of the Purchased
Mortgage Loan and any related Mortgage-Backed Security for purchase under such
Purchase Commitment nor the FHA Mortgage Insurance, VA Loan Guaranty Agreement,
RD Loan Guaranty Agreement or any other applicable insurance or guarantee in
respect of any such Purchased Mortgage Loan, if any, is voided or reduced by
such servicing and administration;

Section 5.All Transactions. Section 7.2 of the Existing Master Repurchase
Agreement is hereby amended by deleting clauses (a)(iv) and (v) and replacing
them with the following:
(iv)
for each Mortgage Loan (including, without limitation, any Correspondent
Mortgage Loan) that is subject to the proposed Transaction that is also subject
to a security interest (including any precautionary security interest)
immediately prior to the Purchase Date, a Warehouse Lender’s Release or Seller’s
Release, as applicable, for such Mortgage Loan that is duly executed by the
appropriate party(ies) thereto. Such secured party shall have filed Uniform
Commercial Code termination statements in respect of any Uniform Commercial Code
filings made in respect of such Loan, and each such release and Uniform
Commercial Code termination statement has been delivered to Buyer prior to each
Transaction and to the Custodian as part of the Mortgage Loan File;

(v)
a schedule identifying each Asset subject to the proposed Transaction as either
a Safe Harbor Qualified Mortgage, a Rebuttable Presumption Qualified Mortgage, a
Permitted Non-Qualified Mortgage Loan or a Bond Loan - 1st Lien, as applicable;
and

Section 6.Representations and Warranties Concerning Seller. Section 8.1 of the
Existing Master Repurchase Agreement is hereby amended by:
1.deleting clause (j) in its entirety and replacing it with the following:
(j)
Payment of Taxes. Seller has timely filed all Tax returns and reports required
to be filed and has paid all taxes, assessments, fees and other governmental
charges levied upon it or its property or income (whether or not shown on such
Tax returns) that are due and payable, including interest and penalties, or has
provided adequate reserves for the payment thereof in accordance with GAAP. Any
Taxes, fees and other





--------------------------------------------------------------------------------




governmental charges payable by Seller in connection with a Transaction and the
execution and delivery of the Principal Agreements have been paid.
2.deleting clause (l) in its entirety and replacing it with the following:
(l)
ERISA. Seller and each Plan is in compliance in all material respects with the
requirements of ERISA and the Code, and no Reportable Event has occurred with
respect to any Plan maintained by Seller or any of its ERISA Affiliates. The
present value of all accumulated benefit obligations under each Plan subject to
Title IV of ERISA or Section 412 of the Code (based on the assumptions used for
purposes of Accounting Standards Codification (ASC) 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all Plans (based on the assumptions used for
purposes of ASC 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such Plans. Seller and its Subsidiaries and their ERISA Affiliates do not
provide any material medical or health benefits to former employees other than
as required by the Consolidated Omnibus Budget Reconciliation Act, as amended,
or similar state or local law (collectively, “COBRA”) at no cost to the
employer. The assets of Seller are not “plan assets” within the meaning of 29
CFR 2510.3-101 as modified by section 3(42) of ERISA.

3.deleting clause (m) in its entirety and replacing it with the following:
(m)
Approved Mortgagee. To the extent Seller has previously received the applicable
Approval, Seller is an approved FHA, VA, RD, Ginnie Mae, Fannie Mae and/or
Freddie Mac seller, issuer, mortgagee and/or servicer and is in good standing
with these agencies.

4.deleting clause (y) in its entirety and replacing it with the following:
(y)
Agency Approvals. Seller has all requisite Approvals and is in good standing
with each Agency, with no event having occurred or Seller having any reason
whatsoever to believe or suspect will occur, including, without limitation, a
change in insurance coverage which would either make the Seller unable to comply
with the eligibility requirements for maintaining all such applicable approvals
or require notification to the relevant Agency or to HUD, FHA, VA or RD.

5.deleting clause (aa) in its entirety and replacing it with the following:
(aa)
No Adverse Actions. Seller has not received from any Agency, HUD, the FHA, the
VA or the RD a notice of extinguishment or a notice indicating material breach,
default or material non-compliance which Buyer reasonably determines may entitle
such Agency or HUD, the FHA, the VA or the RD to terminate, suspend, sanction or
levy penalties against Seller, or a notice from any Agency, HUD, the FHA, the VA
or the RD indicating any adverse fact or circumstance in respect of Seller which
Buyer reasonably determines may entitle such Agency or HUD, the FHA, the VA or
the RD, as the case may be, to revoke any Approval or otherwise terminate,
suspend Seller as an approved issuer, seller or servicer, as applicable, or with
respect to which such adverse fact or circumstance has caused any Agency, HUD,
the FHA, the VA or the RD to terminate Seller.

Section 7.Financial Statements and Other Reports. Section 9.1 of the Existing
Master Repurchase Agreement is hereby amended by deleting clauses (b) and (g) in
their entirety and replacing them with the following, respectively:




--------------------------------------------------------------------------------




(b)
Annual Statements. Within ninety (90) days following the end of Seller’s fiscal
year, Seller shall deliver to Buyer audited financial statements of Seller,
including statements of income and changes in shareholders’ equity (or its
equivalent) for such fiscal year and the related balance sheet as at the end of
such fiscal year, all in reasonable detail and accompanied by an unqualified
opinion of a certified public accounting firm reasonably satisfactory to Buyer
including a management representation letter signed by the chief financial
officer of Seller stating that the financial statements fairly present the
financial condition and results of operations of Seller as of the end of, and
for, such year.

(g)
Reports and Information Regarding Purchased Assets. Seller shall deliver to
Buyer, with reasonable promptness upon Buyer’s request: (i) copies of any
reports related to the Purchased Assets, (ii) copies of all documentation in
connection with the underwriting and origination of any Purchased Asset that
evidences compliance with, (x) with respect to all Purchased Assets other than a
Bond Loan - 1st Lien, the Ability to Repay Rule and, (y) with respect to all
Purchased Assets other than a Bond Loan - 1st Lien and a Permitted Non-Qualified
Mortgage Loan, the QM Rule, as applicable, and (iii) any other information in
Seller’s possession related to the Purchased Assets.

Section 8.Notice. Section 9.3 of the Existing Master Repurchase Agreement is
hereby amended by deleting clauses (b), (n) and (o) in their entirety and
replacing them with the following:
(b)
any action, suit or proceeding instituted by or against Seller in any federal or
state court or before any commission or other regulatory body (federal, state or
local, foreign or domestic), or any such action, suit or proceeding threatened
against Seller, in any case, if such action, suit or proceeding, or any such
action, suit or proceeding threatened against Seller, (i) involves a potential
liability, on an individual or aggregate basis, equal to or greater than ten
percent (10%) of Seller’s Tangible Net Worth, (ii) is reasonably likely to
result in a Material Adverse Effect if determined adversely, (iii) questions or
challenges the validity or enforceability of any of the Principal Agreements or
(iv) questions or challenges compliance of any Purchased Asset with, (x) with
respect to any Purchased Asset other than a Bond Loan - 1st Lien, the Ability to
Repay Rule or, (y) with respect to any Purchased Asset other than a Bond Loan -
1st Lien and a Permitted Non-Qualified Mortgage Loan, the QM Rule;

(n)
upon Seller becoming aware of any penalties, sanctions or charges levied, or
threatened to be levied, against Seller or any change or threatened change in
Approval status, or the commencement of any Agency Audit, investigation, or the
institution of any action or the threat of institution of any action against
Seller by any Agency, HUD, the FHA, the VA or the RD or any other agency, or any
supervisory or regulatory Governmental Authority supervising or regulating the
origination or servicing of mortgage loans by, or the issuer or seller status
of, Seller;

(o)
with respect to a Purchased Mortgage Loan that is a Government Mortgage Loan,
upon Seller becoming aware of any fact or circumstance which would cause (a)
such Mortgage Loan to be ineligible for FHA Mortgage Insurance, a VA loan
guaranty or a RD loan guaranty, as applicable, (b) the FHA, the VA or the RD to
deny or reject a Mortgagor’s application for FHA Mortgage Insurance, a VA loan
guaranty or a RD loan guaranty, respectively, or (c) the FHA, the VA or the RD
to deny or reject any





--------------------------------------------------------------------------------




claim under any FHA Mortgage Insurance Contract, a VA Loan Guaranty Agreement or
a RD Loan Guaranty Agreement, respectively;
Section 9.Existence, Etc.. Section 9.4 of the Existing Master Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
9.4
Seller shall (i) preserve and maintain its legal existence and all of its
material rights, privileges, licenses and franchises necessary for Seller to
conduct its business and to perform its obligations under the Principal
Agreements, (ii) comply with the requirements of all applicable laws, rules,
regulations and orders of Governmental Authorities (including, without
limitation, truth in lending, real estate settlement procedures and all
environmental laws) if the failure to comply with such requirements would be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect, (iii) maintain adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied, and
(iv) pay and discharge all Taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its properties prior to
the date on which penalties attach thereto, except for any such Tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

Section 10.Events of Default. Section 11.1 of the Existing Master Repurchase
Agreement is hereby amended by:
1.deleting clause (l) in its entirety and replacing it with the following:
(l)
Seller or any Subsidiary of Seller or any ERISA Affiliate, in each case, as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in (i) an annual amount exceeding
fifty thousand ($50,000) dollars, or (ii) an aggregate amount exceeding five
hundred thousand ($500,000) dollars;

2.deleting clause (m) in its entirety and replacing it with the following:
(m)
(i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a
determination that a Plan is “at risk” (within the meaning of Section 303 of
ERISA) or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Buyer or any ERISA Affiliate, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of Buyer, likely to result in the termination of such Plan
for purposes of Title IV of ERISA, (iv) Seller or any ERISA Affiliate shall file
an application for a minimum funding waiver under section 302 of ERISA or
section 412 of the Code with respect to any Plan, (v) any obligation for
post-retirement medical costs (other than as required by COBRA) exists, or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to have a Material Adverse Effect or (vii) the assets of Seller, any
Subsidiary of Seller, or any ERISA Affiliate become plan assets within the
meaning of 29 CFR 2510.3-101 as modified by section 3(42) of ERISA;





--------------------------------------------------------------------------------




3.(a) deleting the “.” at the end of clause (x) and replacing it with “; or” and
(b) adding the following:
(y)
Seller’s audited financial statements or notes thereto or other opinions or
conclusions stated therein shall be qualified or limited by reference to the
status of Seller as a “going concern” or reference of similar import.

4.deleting the last paragraph of such section in its entirety and replacing it
with the following:
With respect to any Event of Default which requires a determination to be made
as to whether such Event of Default has occurred, such determination shall be
made in Buyer’s discretion and Seller hereby agrees to be bound by and comply
with any such determination by Buyer. An Event of Default shall be deemed to be
continuing unless expressly waived by Buyer in writing.
Section 11.Payment of Taxes. Section 12.3 of the Existing Master Repurchase
Agreement is hereby amended by deleting clause (a), (b), (c) and (d) in their
entirety and replacing them with the following:
(a)
All payments made by Seller under this Agreement shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future taxes, levies, imposts, duties, deductions, charges, assessments, fees or
withholdings (including backup withholdings), and all liabilities (including
penalties, interest and additions to tax) with respect thereto imposed by any
Governmental Authority (collectively, “Taxes”), but excluding income taxes
(however denominated), branch profits taxes and franchise taxes imposed by the
United States, a state or a foreign jurisdiction under the laws of which Buyer
is organized or of its applicable lending office, or any political subdivision
thereof (such exclusions from Taxes, “Excluded Taxes”), all of which shall be
paid by Seller for its own account not later than the date when due. If Seller
is required by law or regulation to deduct or withhold any Taxes from or in
respect of any amount payable hereunder, it shall: (i) make such deduction or
withholding; (ii) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (iii) deliver to Buyer,
promptly, original tax receipts and other evidence satisfactory to Buyer of the
payment when due of the full amount of such Taxes; and (iv) pay to Buyer such
additional amounts as may be necessary so that such Buyer receives, free and
clear of all Indemnified Taxes (as defined below), a net amount equal to the
amount it would have received under this Agreement, as if no such deduction or
withholding had been made. In addition, Seller agrees to timely pay to the
relevant Governmental Authority in accordance with applicable law any current or
future stamp, court or documentary taxes, intangible, filing, excise, property
or similar Taxes (including, without limitation, mortgage recording taxes,
transfer taxes and similar fees) imposed by any Governmental Authority that
arise from any payment made hereunder or from the execution, delivery,
performance or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement (“Other Taxes”).
Taxes other than Excluded Taxes shall be referred to in this Agreement as
“Indemnified Taxes”.

(b)
Seller shall, within 10 days after demand therefor, indemnify and hold Buyer
harmless from and against the full amount of any and all Indemnified Taxes
(including any Indemnified Taxes imposed or asserted on or attributable to
amounts payable under





--------------------------------------------------------------------------------




this Section) and Other Taxes arising with respect to the Purchased Assets, the
Principal Agreements and other documents related thereto and fully indemnify and
hold Buyer harmless from and against any and all liabilities or expenses with
respect to or resulting from any delay or omission to pay such Taxes, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
assessed by the relevant Governmental Authority. A certificate as to the amount
of any payment or liability of Buyer with respect to such Indemnified Taxes or
Other Taxes delivered to Seller by Buyer shall be conclusive absent manifest
error.
(c)
Any Buyer that is not incorporated under the laws of the United States, any
State thereof, or the District of Columbia (a “Foreign Buyer”) and that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under this Agreement shall provide Seller with properly completed
United States Internal Revenue Service (“IRS”) Form W-8BEN, W-8BEN-E, W-8IMY or
W-8ECI or any successor form prescribed by the IRS, certifying that such Foreign
Buyer is entitled to benefits under an income tax treaty to which the United
States is a party which reduces or eliminates the rate of withholding Tax on
payments of interest or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States on or prior to the date upon which each such Foreign Buyer
becomes a Buyer. If an IRS form previously delivered expires or becomes obsolete
or inaccurate in any respect, each Foreign Buyer will update such form or
promptly notify Seller of its legal inability to do so. For any period with
respect to which a Foreign Buyer has failed to provide Seller with the
appropriate IRS forms prescribed by this Section 12.3(c) (unless such failure is
due to a change in treaty, law, or regulation occurring subsequent to the date
on which such form originally was required to be provided), such Foreign Buyer
shall not be entitled to any “gross-up” of Indemnified Taxes or indemnification
under Section 12.3(b) with respect to Taxes imposed by the United States;
provided, however, that should a Foreign Buyer, which is otherwise exempt from a
withholding tax, become subject to Taxes because of its failure to deliver an
IRS form required hereunder, Seller shall take such steps as such Foreign Buyer
shall reasonably request to assist such Foreign Buyer to recover such Taxes.

(d)
Nothing contained in this Section 12.3 shall require Buyer to make available any
of its tax returns or other information that it deems to be confidential or
proprietary or otherwise subject Buyer to any material unreimbursed cost or
expense or materially prejudice the legal or commercial position of Buyer.

Section 12.Notice Information. Section 14.11 of the Existing Master Repurchase
Agreement is hereby amended by:
1.deleting the address for notices to Buyer in clause (a) in its entirety and
replacing it with the following:


If to Buyer:
Bank of America, N.A.

4500 Park Granada
Mail Code: CA7-910-02-38
Calabasas, California 91302
Attention: Adam Gadsby, Managing Director
Telephone: (818) 225-6541
Facsimile: (213) 457-8707
Email: Adam.Gadsby@baml.com




--------------------------------------------------------------------------------




With copies to:


Bank of America, N.A.
One Bryant Park, 11th Floor
Mail Code: NY1-100-11-01
New York, New York 10036
Attention: Eileen Albus, Director, Mortgage Finance
Telephone:  (646) 855-0946
Facsimile:  (646) 855-5050
Email: Eileen.Albus@baml.com


Bank of America, N.A.
50 Rockefeller Plaza
Mail Code: NY1-050-12-01
New York, New York 10020
Attention: Amie Davis, Assistant General Counsel
Telephone: (646) 855-0183
Facsimile: (704) 409-0337
Email: Amie.Davis@bankofamerica.com
2.deleting the address for emails to Buyer in clause (b) in its entirety and
replacing it with the following:
If to Buyer:    Adam.Gadsby@baml.com,
Adam.Robitshek@baml.com,
Eileen.Albus@baml.com and
Amie.Davis@bankofamerica.com.
Section 13.Tax Treatment. Section 14.23 of the Existing Master Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:
14.23
Tax Treatment. Each party to this Agreement acknowledges that it is its intent,
solely for purposes of United States federal income tax purposes and any
corresponding provisions of state, local and foreign law, but not for bankruptcy
or any other non-tax purpose, to treat each Transaction as indebtedness of
Seller that is secured by the Purchased Assets and to treat the Purchased Assets
as beneficially owned by Seller in the absence of an Event of Default by Seller.
All parties to this Agreement agree to such tax treatment and agree to take no
action inconsistent with this treatment, unless required by law.

Section 14.Definitions. Exhibit A to the Existing Master Repurchase Agreement is
hereby amended by:
1.deleting the definitions of “Agency Audit”, “Agency Eligible Mortgage Loan”,
“Agency Guides”, “Approvals”, “Asset Value”, “ERISA Affiliate”, “Government
Mortgage Loan”, “Jumbo Mortgage Loan”, “Market Value”, “Merchants Bank
Agreement” “Mortgage”, “Mortgage Loan”, “Mortgaged Property”, “Multiemployer
Plan”, “Other Mortgage Loan Documents” and “Subsidiary” in their entirety and
replacing them with the following, respectively:
Agency Audit: Any Agency, HUD, FHA, VA and RD audits, examinations, evaluations,
monitoring reviews and reports of its origination and servicing operations
(including those prepared on a contract basis for any such Agency, HUD, FHA, VA
or RD).




--------------------------------------------------------------------------------




Agency Eligible Mortgage Loan: Unless defined otherwise in the Transactions
Terms Letter, a first lien mortgage loan or a Cooperative Loan that is
originated in Strict Compliance with the Agency Guides and the eligibility
requirements specified for the applicable Agency Program, and is eligible for
sale to or securitization by such Agency.
Agency Guides: The Ginnie Mae Guide, the Fannie Mae Guide, the Freddie Mac
Guide, the FHA Regulations, the VA Regulations or the RD Regulations, as the
context may require, in each case as such guidelines have been or may be
amended, supplemented or otherwise modified from time to time (i) by Ginnie Mae,
Fannie Mae, Freddie Mac, the FHA, the VA or the RD, as applicable, in the
ordinary course of business and, with respect to material amendments,
supplements or other modifications, as to which Buyer shall not have reasonably
objected within ten (10) days of receiving notice of such or (ii) by Ginnie Mae,
Fannie Mae, Freddie Mac, the FHA, the VA or the RD, as applicable, at the
request of Seller and as to which (x) Seller has given notice to Buyer of any
such material amendment, supplement or other modification and (y) Buyer shall
not have reasonably objected.
Approvals: With respect to Seller or Servicer, the approvals obtained by the
applicable Agency, HUD, the VA or the RD in designation of Seller as a Ginnie
Mae-approved issuer, a Ginnie Mae-approved servicer, a FHA-approved mortgagee, a
VA-approved lender, a RD-approved lender, a Fannie Mae-approved lender or a
Freddie Mac-approved Seller/Servicer, as applicable, in good standing.


Asset Value: With respect to each Purchased Asset and any date of determination,
an amount equal to the following, as applicable, as the same may be reduced in
accordance with Section 4.3, and, in the case of each Purchased Mortgage Loan,
as shall include the related Servicing Rights:


(a)    if the Purchased Asset has Standard Status, the product of the related
Type Purchase Price Percentage and the least of: (i) the Market Value of such
Purchased Asset; (ii) the unpaid principal balance of such Purchased Asset;
(iii) the purchase price paid by Seller for such Purchased Asset if it is a
Mortgage Loan; and (iv) the Takeout Price committed by the related Approved
Investor, as evidenced by the related Purchase Commitment, if applicable;


(b)    if the Purchased Asset is a Noncompliant Asset, the product of the
related Type Purchase Price Percentage for a Noncompliant Asset and the least
of: (i) the Market Value of such Purchased Asset; (ii) the unpaid principal
balance of such Purchased Asset; (iii) the purchase price paid by Seller for
such Purchased Asset if it is a Mortgage Loan; and (iv) the Takeout Price
committed by the related Approved Investor, as evidenced by the related Purchase
Commitment, if applicable; or
(c)    if the Purchased Asset is a Defective Asset, zero.
ERISA Affiliate: Any person (as defined in section 3(9) of ERISA) that together
with Seller or any of its Subsidiaries would be a member of the same “controlled
group” or treated as a single employer within the meaning of Section 414 of the
Code or ERISA Section 4001.
Government Mortgage Loan: Unless defined otherwise in the Transactions Terms
Letter, a first lien mortgage loan that is (i) (a) eligible for FHA Mortgage
Insurance and is so insured or is subject to a current binding and enforceable
commitment for such insurance pursuant to the provisions of the National Housing
Act, as amended, and is originated in Strict Compliance




--------------------------------------------------------------------------------




with the Ginnie Mae Guide; (b) eligible to be guaranteed by the VA and is so
guaranteed or is subject to a current binding and enforceable commitment for
such guarantee pursuant to the provisions of the Servicemen’s Readjustment Act,
as amended; or (c) eligible to be guaranteed by the RD and is so guaranteed
pursuant to the provisions of the RD Regulations; and (ii) is otherwise eligible
for inclusion in a Ginnie Mae mortgage-backed security pool.
Jumbo Mortgage Loan: Unless defined otherwise in the Transactions Terms Letter,
a first lien mortgage loan or Cooperative Loan (i) that is underwritten as a
jumbo Mortgage Loan in compliance with Buyer’s Correspondent Guidelines and (ii)
meets the transaction requirements set forth on Schedule 1 or Schedule 2, as
applicable, to the Transactions Terms Letter.
Market Value: With respect to an Asset, the fair market value of the Asset as
determined by Buyer in its sole good faith discretion without regard to any
market value assigned to such Asset by Seller. Buyer’s determination of Market
Value shall be conclusive upon the parties, absent manifest error on the part of
Buyer. At no time and in no event will the Market Value of a Purchased Asset be
greater than the Market Value of such Purchased Asset on the Purchase Date. Any
Mortgage Loan that is not an Eligible Asset shall have a Market Value of zero.
Merchants Bank Agreement: That certain Amended and Restated Master Participation
Agreement, dated as of July 31, 2014, between Seller and Merchants Bank of
Indiana.
Mortgage: A first-lien or second-lien mortgage, deed of trust, security deed or
similar instrument on either (i) with respect to a Mortgage Loan other than a
Cooperative Loan, improved real property or (ii) with respect to a Cooperative
Loan, the Proprietary Lease and related Cooperative Shares.
Mortgage Loan: An Agency Eligible Mortgage Loan, Bond Loan - 1st Lien,
Conventional Conforming Mortgage Loan, Cooperative Agency Mortgage Loan,
Cooperative Jumbo Mortgage Loan, Texas Cash-Out Refinance Mortgage Loan, FHA
Streamline Refinance Mortgage Loan, Government Mortgage Loan, HARP Mortgage
Loan, HomePath Mortgage Loan, HomePath Renovation Mortgage Loan, HomeStyle
Renovation Mortgage Loan, Jumbo Mortgage Loan (including a Jumbo Interest Only
Mortgage Loan and a Jumbo High LTV Mortgage Loan), Manufactured Home Loan and VA
Streamline Refinance Mortgage Loan, as further specified in the Transactions
Terms Letter, which Mortgage Loan may be either a Dry Mortgage Loan or a Wet
Mortgage Loan.
Mortgaged Property: The real property or other Cooperative Loan collateral
securing repayment of the debt evidenced by a Mortgage Note.
Multiemployer Plan: A multiemployer plan within the meaning of Sections 3(37) or
4001(a)(3) of ERISA.
Other Mortgage Loan Documents: In addition to the Mortgage Loan Documents, with
respect to any Mortgage Loan, the following: (i) the original recorded Mortgage,
if not included in the Mortgage Loan Documents; (ii) a copy of the preliminary
title commitment showing the policy number or preliminary attorney’s opinion of
title and the original policy of mortgagee’s title insurance or unexpired
commitment for a policy of mortgagee’s title insurance, if not included in the
Mortgage Loan Documents; (iii) the original Closing Protection Letter and a copy
of the Irrevocable Closing Instructions; (iv) the original Purchase




--------------------------------------------------------------------------------




Commitment, if any; (v) the original FHA certificate of insurance or commitment
to insure, the VA certificate of guaranty or commitment to guaranty, the RD Loan
Guaranty Agreement or the Insurer’s certificate or commitment to insure, as
applicable; (vi) the survey, flood certificate, hazard insurance policy and
flood insurance policy, as applicable; (vii) the original of any assumption,
modification, consolidation or extension agreements, with evidence of recording
thereon or copies stamp certified by an authorized officer of Seller to have
been sent for recording, if any; (viii) copies of each instrument necessary to
complete identification of any exception set forth in the exception schedule in
the title policy; (ix) the loan application; (x) verification of the Mortgagor’s
employment and income, if applicable; (xi) verification of the source and amount
of the downpayment; (xii) credit report on Mortgagor; (xiii) appraisal of the
Mortgaged Property (or in the case of any HARP Mortgage Loan, an appraisal or a
waiver thereof, and/or a point value estimate, as permitted by the applicable
Agency Guides); (xiv) the original executed disclosure statement; (xv) Tax
receipts, insurance premium receipts, ledger sheets, payment records, insurance
claim files and correspondence, current and historical computerized data files,
underwriting standards used for origination and all other related papers and
records; (xvi) the original of any guarantee executed in connection with the
Mortgage Note (if any); (xvii) the original of any security agreement, chattel
mortgage or equivalent document executed in connection with the Mortgage;
(xviii) all copies of powers of attorney or similar instruments, if applicable;
(xix) copies of all documentation in connection with the underwriting and
origination of any Purchased Mortgage Loan that evidences compliance with, (1)
with respect to all Purchased Mortgage Loans other than a Bond Loan - 1st Lien,
the Ability to Repay Rule and, (2) with respect to all Purchased Mortgage Loans
other than a Bond Loan - 1st Lien and a Permitted Non-Qualified Mortgage Loan,
the QM Rule; and (xx) all other documents relating to the Purchased Mortgage
Loan.
Subsidiary: With respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person.
2.deleting clauses (b), (d), (e) and (f) of the definition of “Servicer
Termination Event” in their entirety and replacing them with the following:
(b)
Servicer becomes subject to any penalties and/or sanctions by any Agency, HUD,
FHA, VA or RD;

(d)
Servicer fails to service the Eligible Assets subject to Transactions materially
in accordance with the related Servicing Agreement or otherwise default under
the related Servicing Agreement, after giving effect to any applicable notice or
grace periods;

(e)
Servicer fails to maintain all state and federal licenses necessary to do
business in any jurisdiction where Mortgaged Property is located if such license
is required, or to be in compliance with any licensing laws of any jurisdiction
where Mortgaged Property is located;

(f)
reserved;





--------------------------------------------------------------------------------




3.deleting clause (j) of the definition of “Purchased Items” in its entirety and
replacing it with the following:
(j)
all mortgage and other insurance and all commitments issued by Insurers, the
FHA, the VA or the RD, as applicable, to insure or guaranty any Purchased Asset,
including, without limitation, all FHA Mortgage Insurance Contracts, VA Loan
Guaranty Agreements and RD Loan Guaranty Agreements relating to such Purchased
Assets and the right to receive all insurance proceeds and condemnation awards
that may be payable in respect of the premises encumbered by any Mortgage; and
all other documents or instruments delivered to Buyer in respect of the
Purchased Assets;

4.adding the following definitions in their proper alphabetical order:
Assignment of Proprietary Lease: The specific agreement creating a first lien on
and pledge of the Cooperative Shares and the appurtenant Proprietary Lease
securing a Cooperative Loan.
Bond Loan - 2nd Lien: Unless defined otherwise in the Transactions Terms Letter,
a second lien mortgage loan (i) that was originated and underwritten in
accordance with a qualifying local or state governmental homeownership program
administered by a Housing Finance Agency (as defined under 24 CFR 266.5) and
(ii) with respect to which Seller has obtained a Purchase Commitment on or prior
to the related Purchase Date.
Code: The Internal Revenue Code of 1986, as amended.
Cooperative Agency Mortgage Loan: An Agency Eligible Mortgage Loan that is a
Cooperative Loan.


Cooperative Corporation: With respect to any Cooperative Loan, the cooperative
apartment corporation that holds legal title to the related Cooperative Project
and grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.
Cooperative Jumbo Mortgage Loan: A Jumbo Mortgage Loan that is a Cooperative
Loan.
Cooperative Loan: A mortgage loan that is secured by a first lien on and
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.
Cooperative Project: With respect to any Cooperative Loan, all real property and
improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.
Cooperative Shares: With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by a Stock Certificate.


Cooperative Unit: With respect to a Cooperative Loan, a specific unit in a
Cooperative Project.
Excluded Taxes: As defined in Section 12.3(a).




--------------------------------------------------------------------------------




FHA Streamline Refinance Mortgage Loan: A Government Mortgage Loan originated
and underwritten in accordance with the “FHA streamline refinance” program and
FHA Regulations.


HomePath Mortgage Loan:  Unless otherwise defined in the Transactions Terms
Letter, a Mortgage Loan that fully conforms to Fannie Mae’s HomePath mortgage
loan program (as such program is amended, supplemented or otherwise modified,
from time to time), and is referred to as a “HomePath Mortgage” by Fannie Mae;
provided, that such HomePath mortgage loan is not a “HomePath Renovation
Mortgage” pursuant to the terms of such HomePath mortgage loan program.


HomeStyle Renovation Mortgage Loan: Unless otherwise defined in the Transactions
Terms Letter, a Mortgage Loan that fully conforms to Fannie Mae’s HomeStyle
Renovation mortgage loan program (as such program is amended, supplemented or
otherwise modified, from time to time), and is referred to as a “HomeStyle®
Renovation Mortgage” by Fannie Mae.
Jumbo High LTV Mortgage Loan: A Jumbo Mortgage Loan which meets the criteria set
forth in the Transactions Terms Letter.
Jumbo Interest Only Mortgage Loan: A Jumbo Mortgage Loan that is an Interest
Only Mortgage Loan.
Lien: Any mortgage, lien, pledge, charge, security interest or similar
encumbrance.
Manufactured Home Loan: A Conventional Conforming Mortgage Loan or Government
Mortgage Loan secured by a manufactured home (as defined by HUD) provided that
(a) such manufactured home is attached to a permanent foundation, is no longer
transportable (mobile homes) and is considered and treated as “real estate”
under applicable law, (b) such manufactured home is originated in compliance
with Title II under FHA 203(b) and (c) such Conventional Conforming Mortgage
Loan or Government Mortgage Loan is eligible for securitization by an Agency
pursuant to the terms of the applicable Agency Guides.


Moody’s: Moody’s Investors Service, Inc. or any successor thereto.
Permitted Non-Qualified Mortgage Loan: A Jumbo Interest Only Mortgage Loan.
Proprietary Lease: The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.
RD: The United States Department of Agriculture Rural Development and any
successor thereto.


RD Loan Guaranty Agreement: The obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor.


RD Regulations: The regulations promulgated by the RD under the Consolidated
Farm and Rural Development Act of 1977; and other RD issuances relating to rural
housing loans codified in the Code of Federal Regulations.




--------------------------------------------------------------------------------




Recognition Agreement: An agreement among a Cooperative Corporation, a lender
and a Mortgagor with respect to a Cooperative Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Cooperative
Loan, and (ii) make certain agreements with respect to such Cooperative Loan.
S&P: Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
Stock Certificate: With respect to a Cooperative Loan, the certificates
evidencing ownership of the Cooperative Shares issued by the Cooperative
Corporation.
Stock Power: With respect to a Cooperative Loan, an assignment of the Stock
Certificate or an assignment of the Cooperative Shares issued by the Cooperative
Corporation.
USDA: The United States Department of Agriculture and any successor thereto.
VA Streamline Refinance Mortgage Loan: A Government Mortgage Loan originated and
underwritten in accordance with the “VA Streamline Refinance” program and VA
Regulations.
Section 15.Representations and Warranties. Exhibit L to the Existing Master
Repurchase Agreement is hereby amended by:
1.deleting the first paragraph in its entirety and replacing it with the
following:
Representations and Warranties Concerning Purchased Assets. Seller represents
and warrants to and covenants with Buyer that the following are true and correct
with respect to each Purchased Asset as of the related Purchase Date through and
until the date on which such Purchased Asset is repurchased by Seller. With
respect to those representations and warranties which are made to the best of
Seller’s knowledge, if it is discovered by Seller or Buyer that the substance of
such representation and warranty is inaccurate, notwithstanding Seller’s lack of
knowledge with respect to the substance of such representation and warranty,
such inaccuracy shall be deemed a breach of the applicable representation and
warranty.
2.deleting clauses (f), (i), (j), (l), (n), (o), (s), (t), (dd), (ll), (xx),
(bbb), (fff) and (ggg) in their entirety and replacing them with the following,
respectively:
(f)
Validity of Mortgage Documents. The Mortgage Loan is evidenced by instruments
acceptable to FHA, VA, RD, Fannie Mae, Freddie Mac or the Approved Investor, as
applicable, given the type of Mortgage Loan. The Mortgage Loan Documents, Other
Mortgage Loan Documents and any other agreement executed and delivered by a
Mortgagor or guarantor, if applicable, in connection with a Mortgage Loan, and
all signatures thereon, are genuine, and each such document is the legal, valid
and binding obligation of the maker thereof enforceable in accordance with its
terms, except as may be limited by bankruptcy or other laws affecting the
enforcement of creditor’s rights generally, and there are no rights of
rescission, set-offs, counterclaims or other defenses with respect thereto. All
parties to the Mortgage Loan Documents, Other Mortgage Loan Documents and any
other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, had legal capacity to enter into the Mortgage Loan and to execute
and deliver any such instrument or agreement and such instrument or agreement
has been duly and properly executed by such related parties. Seller has reviewed
all of the documents constituting the Mortgage Loan File and has made such
inquiries as it deems necessary to make and confirm the accuracy of the
representations





--------------------------------------------------------------------------------




set forth herein. To the best of Seller’s knowledge, except as disclosed to
Buyer in writing, all tax identifications and property descriptions are legally
sufficient; and tax segregation, where required, has been completed.
(i)
Original Terms Unmodified. The terms of the Mortgage Note (and the Proprietary
Lease, the Assignment of Proprietary Lease and Stock Power with respect to each
Cooperative Loan) and Mortgage have not been impaired, waived, altered or
modified in any respect from the date of origination, except by a written
instrument which has been recorded, if necessary to protect the interests of
Buyer, and which has been delivered to Custodian; provided, that none of the
payment terms, interest rate, maturity date or other material terms have been
impaired, waived, altered or modified in any respect. The substance of any such
waiver, alteration or modification has been approved by the title insurer, to
the extent required. No Mortgagor in respect of the Mortgage Loan has been
released, in whole or in part, except in connection with an assumption agreement
approved by the title insurer, to the extent required by such policy, and which
assumption agreement is part of the Mortgage Loan File delivered to Custodian.

(j)
No Defenses. The Mortgage Loan (and the Assignment of Proprietary Lease to each
Cooperative Loan) is not subject to any right of rescission, set-off,
counterclaim or defense, including, without limitation, the defense of usury,
nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto, and no
Mortgagor in respect of the Mortgage Loan was a debtor in any state or federal
bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated. Seller has no knowledge nor has it received any notice that any
Mortgagor in respect of the Mortgage Loan is a debtor in any state or federal
bankruptcy or insolvency proceeding.

(l)
No Defaults. There is no default, breach, violation or event of acceleration
existing under the Mortgage or the related Mortgage Note, and no event has
occurred that, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration, and neither Seller nor its predecessors have waived any default,
breach, violation or event of acceleration; and with respect to each Cooperative
Loan, there is no default in complying with the terms of the Mortgage Note, the
Assignment of Proprietary Lease and the Proprietary Lease and all maintenance
charges and assessments (including assessments payable in the future
installments, which previously became due and owing) have been paid, and Seller
has the right under the terms of the Mortgage Note, Assignment of Proprietary
Lease and Recognition Agreement to pay any maintenance charges or assessments
owed by the Mortgagor.

(n)
Customary Provisions. The Mortgage Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby. There is no
homestead or other exemption or other right available to the Mortgagor or any
other person, or restriction on Seller or any other person, including without
limitation, any federal, state or local, law, ordinance, decree, regulation,
guidance, attorney general action, or





--------------------------------------------------------------------------------




other pronouncement, whether temporary or permanent in nature, that would
interfere with, restrict or delay, either (y) the ability of Seller, Buyer or
any servicer, subservicer or any successor servicer or successor subservicer to
sell the related Mortgaged Property at a trustee's sale or otherwise, or (z) the
ability of Seller, Buyer or any servicer or any successor servicer to foreclose
on the related Mortgage. The Mortgage Note and Mortgage are on forms acceptable
to FHA, VA, RD, Freddie Mac or Fannie Mae.
(o)
Location and Type of Mortgaged Property. The Mortgaged Property consists of a
single parcel of real property with a detached single family residence erected
thereon, or a two- to four-family dwelling, or such other dwelling(s) conforming
with the applicable Fannie Mae and Freddie Mac requirements regarding such
dwellings or conforming to underwriting guidelines acceptable to Buyer in its
sole discretion; provided that no residence or dwelling is a condominium unit or
Cooperative Unit (unless the related Mortgage Loan was originated in compliance
with the Agency Guides), a mobile home, a manufactured home (other than a
manufactured home that meets the criteria set forth in the definition of
Manufactured Home Loan). No Mortgage Loan is secured by a multi-family,
mixed-use or commercial property, nor is any portion of the Mortgaged Property
used for commercial purposes.

(s)
No Future Advances. The full original principal amount of each Mortgage Loan,
net of any discounts, has been fully advanced or disbursed to the Mortgagor
named therein, except with respect to specific mortgage products agreed upon by
Buyer in writing. All costs, fees and expenses incurred in making or closing the
Mortgage Loan and the recording of the Mortgage were paid, and the Mortgagor is
not entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage. With respect to any Mortgage Loan, the terms of which require the
Seller to make additional advances or disbursements to or on behalf of the
Mortgagor named therein after the date of origination, Seller has made all such
advances and disbursements in accordance with the terms of the Mortgage and/or
the terms and conditions of the related mortgage loan program, and such
additional amounts have been advanced or disbursed from Seller’s own funds and
not from the funds representing any Purchase Price paid by Buyer to Seller
hereunder. For all Mortgage Loans other than specific mortgage products agreed
upon by Buyer in writing, there is no requirement for future advances and any
and all requirements as to completion of any on-site or off-site improvements
and as to disbursements of any escrow funds therefor have been satisfied.

(t)
Ownership. Seller owns and has full right to sell the Asset to Buyer free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest, and has full right and authority subject to no
interest or participation of, or agreement with, any other party, to sell each
Asset pursuant to this Agreement and following the sale of each Asset, and upon
Buyer’s receipt of a duly executed Warehouse Lender’s Release or Seller’s
Release, if applicable, and its compliance with the terms set forth herein,
Buyer will own such Asset (and with respect to any Cooperative Loan, the sole
owner of the related Assignment of Proprietary Lease) free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest except any such security interest created pursuant to the
terms of this Agreement.

(dd)
Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the Purchase Date have been consolidated with the outstanding principal
amount





--------------------------------------------------------------------------------




secured by the Mortgage, and the secured principal amount, as consolidated,
bears a single interest rate and single repayment term. The lien of the Mortgage
securing the consolidated principal amount is expressly insured as having first
lien priority by a title insurance policy, an endorsement to the policy insuring
the mortgagee’s consolidated interest or by other title evidence acceptable to
FHA, VA, RD, Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.
(ll)
Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not been and
shall not be used to satisfy, in whole or in part, any debt owed or owing by the
Mortgagor to Seller or any Affiliate or correspondent of Seller, except in
connection with a refinanced Mortgage Loan (including a HARP Mortgage Loan).

(xx)
Points and Fees. All points and fees related to the Mortgage Loan were disclosed
in writing to the Mortgagor in accordance with applicable state and federal law
and regulation. The points and fees related to such Mortgage Loan (other than a
Bond Loan - 1st Lien and a Permitted Non-Qualified Mortgage Loan) did not exceed
3% of the total loan amount (or such other applicable limits for lower balance
Mortgages) as specified under 12 CFR 1026.43(e)(3), and the points and fees were
calculated using the calculation required for qualified mortgages under 12 CFR
1026.32(b) to determine compliance with applicable requirements.

(bbb)
Government Mortgage Loans. With respect to each Government Mortgage Loan, (i)
the FHA Mortgage Insurance Contract is in full force and effect, there exists no
impairment to full recovery, and HUD is not entitled to be indemnified by the
related mortgagee under FHA Mortgage Insurance, the VA Loan Guaranty Agreement
or the RD Loan Guaranty Agreement, as applicable, is in full force and effect to
the maximum extent stated therein and there exists no impairment to full
recovery thereunder, (ii) all necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA, the VA or the RD,
respectively, to the full extent thereof, without surcharge, set-off or defense,
(iii) such Government Mortgage Loan is insured, or eligible to be insured,
pursuant to the National Housing Act or is guaranteed, or eligible to be
guaranteed, under the provisions of Chapter 37 of Title 38 of the United States
Code, as applicable, (iv) with respect to each FHA insurance certificate, VA
guaranty certificate or RD loan guaranty, Seller has complied with applicable
provisions of the insurance for guaranty contract and federal statutes and
regulations, all premiums or other charges due in connection with such insurance
or guarantee have been paid, there has been no act or omission which would or
may invalidate any such insurance or guaranty, and the insurance or guaranty is,
or when issued, will be, in full force and effect with respect to such Loan, (v)
Seller has no knowledge of any defenses, counterclaims, or rights of setoff
affecting such Government Mortgage Loan or affecting the validity or
enforceability of any private mortgage insurance or FHA Mortgage Insurance, VA
loan guaranty or RD loan guaranty with respect to such Government Mortgage Loan,
and (vi) Seller has no knowledge of any circumstance which would cause such
Government Mortgage Loan to be ineligible for FHA Mortgage Insurance, a VA loan
guaranty or a RD loan guaranty, as applicable, or cause the FHA, the VA or the
RD, as applicable, to deny or reject the related Mortgagor’s application for FHA
Mortgage Insurance, a VA loan guaranty or a RD





--------------------------------------------------------------------------------




loan guaranty, respectively. Each Government Mortgage Loan was originated in
accordance with the criteria of an Agency for purchase of such Government
Mortgage Loans.
(fff)
Qualified Mortgage.  Each Mortgage Loan (other than a Bond Loan - 1st Lien and a
Permitted Non-Qualified Mortgage Loan) satisfies the following criteria:

(i)
Such Mortgage Loan is a Qualified Mortgage;

(ii)
Such Mortgage Loan is accurately identified in writing to Buyer as either a Safe
Harbor Qualified Mortgage or a Rebuttable Presumption Qualified Mortgage;

(iii)
Prior to the origination of such Mortgage Loan, the related originator made a
reasonable and good faith determination that the related Mortgagor would have a
reasonable ability to repay such Mortgage Loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c)(2); and

(iv)
Such Mortgage Loan is supported by documentation that evidences compliance with
the Ability to Repay Rule and the QM Rule.

(ggg)
Ability to Repay Determination. There is no action, suit or proceeding
instituted by or against or threatened against Seller in any federal or state
court or before any commission or other regulatory body (federal, state or
local, foreign or domestic) that questions or challenges the compliance of any
Mortgage Loan (or the related underwriting) with, (x) except with respect to a
Bond Loan - 1st Lien, the Ability to Repay Rule or, (y) except with respect to a
Bond Loan - 1st Lien or a Permitted Non-Qualified Mortgage Loan, the QM Rule.

3.Adding the following clauses:
(hhh)
Cooperative Loan: Valid First Lien. With respect to each Cooperative Loan, the
related Mortgage is a valid, enforceable and subsisting first security interest
on the related cooperative shares securing the related cooperative note and
lease, subject only to (a) liens of the cooperative for unpaid assessments
representing the Mortgagor’s pro rata share of the cooperative’s payments for
its blanket mortgage, current and future real property taxes, insurance
premiums, maintenance fees and other assessments to which like collateral is
commonly subject and (b) other matters to which like collateral is commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the security interest. There are no liens against or
security interests in the cooperative shares relating to each Cooperative Loan
(except for unpaid maintenance, assessments and other amounts owed to the
related cooperative which individually or in the aggregate will not have a
material adverse effect on such Cooperative Loan), which have priority equal to
or over Seller’s security interest in such Cooperative Shares.

(iii)
Cooperative Loan: Compliance with Law. With respect to each Cooperative Loan,
the related cooperative corporation that owns title to the related cooperative
apartment building is a “cooperative housing corporation” within the meaning of
Section 216 of the Code, and is in material compliance with applicable federal,
state and local laws which, if not complied with, could have a material adverse
effect on the Mortgaged Property.

(jjj)
Cooperative Loan: No Pledge. With respect to each Cooperative Loan, there is no
prohibition against pledging the shares of the cooperative corporation or
assigning the





--------------------------------------------------------------------------------




Proprietary Lease. With respect to each Cooperative Loan, (i) the term of the
related Proprietary Lease is longer than the term of the Cooperative Loan, (ii)
there is no provision in any Proprietary Lease which requires the Mortgagor to
offer for sale the Cooperative Shares owned by such Mortgagor first to the
Cooperative Corporation, (iii) there is no prohibition in any Proprietary Lease
against pledging the Cooperative Shares or assigning the Proprietary Lease and
(iv) the Recognition Agreement is on a form of agreement published by Aztech
Document Systems, Inc. as of the date hereof or includes provisions which are no
less favorable to the lender than those contained in such agreement.
(kkk)
Cooperative Loan: Acceleration of Payment. With respect to each Cooperative
Loan, each Assignment of Proprietary Lease contains enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization of the material benefits of the security provided thereby. The
Assignment of Proprietary Lease contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Cooperative Unit is transferred or sold without the consent of
the holder thereof.

(lll)    Permitted Non-Qualified Mortgage.  Each Mortgage Loan that is a
Permitted Non-Qualified Mortgage Loan satisfies the following criteria:
(i)
Prior to the origination of such Mortgage Loan, the related originator made a
reasonable and good faith determination that the related Mortgagor would have a
reasonable ability to repay such Mortgage Loan according to its terms, in
accordance with, at a minimum, the eight underwriting factors set forth in 12
CFR 1026.43(c)(2); and

(ii)
Such Mortgage Loan is supported by documentation that evidences compliance with
the Ability to Repay Rule.

Section 16.Fees and Expenses. Seller hereby agrees to pay to Buyer, on demand,
any and all reasonable fees, costs and expenses (including reasonable fees and
expenses of counsel) incurred by Buyer in connection with the development,
preparation and execution of this Amendment, irrespective of whether any
transactions hereunder are executed.
Section 17.Conditions Precedent. This Amendment shall become effective as of the
date hereof upon Buyer’s receipt of this Amendment, executed and delivered by a
duly authorized officer of Buyer and Seller.
Section 18.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Master Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.
Section 19.Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
Section 20.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.
Section 21.GOVERNING LAW. This AMENDMENT and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Section 5-1401 of the New York General Obligations Law).
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




Signature Page to Amendment No. 2 to Master Repurchase Agreement
IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.
Bank of America, N.A., as Buyer
By: ___/s/ Adam Robitshek_____________
Name: Adam Robitshek
Title: Vice President


STONEGATE MORTGAGE CORPORATION, as Seller
By: ___/s/ John Macke______________________
Name: John Macke
Title: Executive Vice President








